          Case 1:19-vv-01313-UNJ Document 29 Filed 03/26/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1313V
                                        UNPUBLISHED


    ANNA SINOPOLI,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: February 23, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On August 29, 2019, Anna Sinopoli filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered shoulder injuries related to vaccine
administration (SIRVA), resulting from the influenza (flu) vaccine she received on October
23, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On February 12, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that “[P]etitioner suffered a Table SIRVA. No
other causes for [P]etitioner’s SIRVA were identified . . . . In addition, given the medical

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01313-UNJ Document 29 Filed 03/26/21 Page 2 of 2




records outlined above, the statutory six month sequela requirement has been satisfied
. . . . Therefore, based on the current record, [P]etitioner has satisfied all legal
prerequisites for compensation under the Act.” Id. at 4-5. Respondent further agrees
that the scope of damages to be awarded is limited to Petitioner’s SIRVA of her left upper
extremity and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
